DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 are pending.
Claims 6-9 and 13-16 are withdrawn.
Claims 1-5 and 10-12 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Applications No. 62/877,649, 62/877,672, 62/877,668, 62/877,654, 62/877,659, 62/877,642, 62/877,653, 62/877,628, 62/877,645, 62/877,658 filed on 07/23/2019.

Election/Restrictions
Applicant’s election without traverse of Group I, 5-MeO-DMT, and 5-OH-DMT in the reply filed on 04/22/2022 is acknowledged.
Claims 6-9 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uthaug et al. (A single inhalation of vapor from dried toad secretion containing 5-methoxy-N,N-dimethyltryptamine (5-MeO-DMT) in a naturalistic setting is related to sustained enhancement of satisfaction with life, mindfulness-related capacities, and a decrement of psychopathological symptoms, Psychopharmacology, 2019, 236, pp. 2653-2666, as disclosed in IDS) in view of Turner (US 2013/0281401, as disclosed in IDS).
Uthaug et al. teaches the effect of 5-MeO-DMT on cognition (see abstract).  Uthaug et al. teaches dried toad secretion comprising 5-MeO-DMT and 5-hydroxy-dimethyltryptamine (bufotenin, 5-HO-DMT) (pg. 2656, right column, first paragraph).  Uthaug et al. teaches the secretion administered in an amount of 100-120 mg, wherein 5-Meo-DMT can be present in an amount of 283.3 mg/g and 5-OH-DMT is present in an amount of 3.530 mg/g (pg. 2656, right column, first paragraph; see Table 2).  Thus, 5-MeO-DMT can be administered in an amount of 34 mg (283.3 mg / 1,000 mg x 120 mg = 34 mg) and 5-OH-DMT in an amount of 0.42 mg (3.530 mg / 1,000 mg x 120 mg = 0.42 mg).  The molar amount of 5-MeO-DMT would be 1.5 x 10-4 mol (34 mg / 218,300 mg/mol = 1.5 x 10-4 mol) and the molar amount of 5-OH-DMT would be (0.42 mg / 204,273 mg/mol = 2.1 x 10-6 mol), which results in a molar ratio of 71.4:1.  Uthaug et al. teaches “a single administration of vapor from toad secretion containing 5-MeO-DMT produces rapid and persistent improvements in satisfaction with life, mindfulness and psychopathological symptoms, and that these changes are associated to the strength of the psychedelic experience. These results provide evidence supporting further research examining the potential therapeutic effect of 5-MeODMT.” (pp. 2664-2665, bridging paragraph).
	Uthaug et al. does not teach a purified form of 5-Meo-DMT.
Turner is drawn towards compositions for the treatment of psychiatric disorders comprising methylsulfonylmethane, glucosamine, L-glycine, vitamin B12, and monoamine oxidase inhibitors such as 5-MeO-DMT (paragraphs 0001, 0009, 0079).  Turner teaches that the compounds can be prepared in purified form (paragraphs 0062, 0085).  Turner teaches compositions further comprising an excipient (paragraph 0016).
It would have been obvious to one of ordinary skill in the art to formulate 5-Meo-DMT in a purified form, as suggested by Turner, and produce the claimed invention.
One of ordinary skill in the art would have been motivated to do so since Turner teaches that active compounds such as 5-MeO-DMT can be formulated in a desired degree of purity (paragraph 0085), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
With regards to the limitation wherein therapeutically amount each of the purified toad secretion tryptamine and of the second active compound separately ranges from about 0.5 mg - about 200 mg, Uthaug et al. does not specifically teach the exact amounts claimed in claim 12. However, it would be within the skill of an ordinary artisan to be able to modify the concentration in order to obtain the desired psychiatric activity. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	
Conclusion
Claims 1-5 and 10-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629